
	
		I
		112th CONGRESS
		1st Session
		H. R. 1003
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  space-available travel on military aircraft for reserve members, former members
		  of a reserve component, and unremarried surviving spouses and dependents of
		  such members and former members.
	
	
		1.Eligibility of reserve
			 members, former reserve members, and their surviving spouses and dependents for
			 space-available travel on military aircraft
			(a)EligibilityChapter 157 of title 10, United States
			 Code, is amended by inserting after section 2641b the following new
			 section:
				
					2641c.Space-available
				travel on Department of Defense aircraft: reserve members; former reserve
				members; surviving spouses; dependents.
						(a)Members and
				former members of reserve components
							(1)Reserve
				membersA member of a reserve
				component holding a valid Uniformed Services Identification and Privilege Card
				shall be provided transportation on Department of Defense aircraft, on a
				space-available basis, on the same basis as active duty members of the armed
				forces.
							(2)Reserve retirees
				eligible for retired payA
				former member of a reserve component entitled to retired pay under chapter 1223
				of this title shall be provided transportation on Department of Defense
				aircraft, on a space-available basis, on the same basis as members of the armed
				forces entitled to retired pay.
							(3)Reserve retirees
				under applicable eligibility ageA former member of a reserve component who,
				but for being under the eligibility age applicable to the member under section
				12731 of this title, would be eligible for retired pay under chapter 1223 of
				this title, shall be provided transportation on Department of Defense aircraft,
				on a space-available basis, on the same basis as members of the armed forces
				entitled to retired pay.
							(b)Unremarried
				surviving spousesThe unremarried surviving spouse of a member or
				former member described in subsection (a) shall be provided transportation on
				Department of Defense aircraft, on a space-available basis, on the same basis
				as a spouse of a retired member of the armed forces.
						(c)Dependents
							(1)Dependents of
				members or former membersThe
				dependent of a member or former member described in subsection (a) shall be
				provided transportation on Department of Defense aircraft, on a space-available
				basis, if the dependent is accompanying the member or former member.
							(2)Dependents of
				unremarried surviving spousesThe dependent of a surviving spouse
				described in subsection (b) shall be provided transportation on Department of
				Defense aircraft, on a space-available basis, if the dependent is accompanying
				the surviving spouse.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 2641b the following new item:
				
					
						2641c. Space-available travel on
				Department of Defense aircraft: reserve members; former reserve members;
				surviving spouses;
				dependents.
					
					.
			
